DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A Species must be elected from Set I:    
Set I: 
  Species A: the nasal guide configured as shown in Fig.2.
  Species B: the nasal guide configured as shown in Figs.3, 6, 7 and 10.    
  Species C: the nasal guide configured as shown in Fig.4.
  Species D: the nasal guide configured as shown in Fig.5. 
  Species E: the nasal guide configured as shown in Fig.8. 
  Species F: the nasal guide configured as shown in Fig.9.
A Species must be elected from Set II:    
Set II: 
Species G: the modular endoscope as shown in Figs. 12-16. 
Species H: the endoscope as shown in Fig.17. 
Species I: the endoscopic peripheral as shown in Fig.18.
Species J: the endoscopic peripheral and cover as shown in Figs.19-21.
Species K: the endoscopic peripheral and cover as shown in Fig.22.
Upon election of Species G, a Species must be elected from Set III:    
Set III:
Species L: the endoscope with a battery and transceiver internal to the case, as shown in Fig. 12. 
Species M: the endoscope with a battery and transceiver external to the case, as shown in Fig. 16.
Upon election of Species G, a Species must be elected from Set IV:
Set IV: 
Species N: the endoscope with the lights partially encircling the camera, as shown in Fig. 14.
Species O: the endoscope with the lights completely encircling the camera, as shown in Figs. 13 and 15.
Note: these multiple species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because there is a search and/or examination burden for the patentably distinct species as set forth above because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the inventions require a different field of search ( for example, searching different classes/ subclasses or electronic resources, or employing different search queries); (b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brian Owens on 8 August, 2022, and confirmed again in a follow-up interview on 21 September, 2022, a provisional election was made without traverse to prosecute Species A and I, Figs. 2 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn as being drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
In regards to claim 1, the claim reads “configured to physical connect” [line 6] where it is clear this was instead intended to read “configured to physically connect”. 
In regards to claim 15, the claim reads “application is interfaces the electronic device with the endoscopic peripheral” where it is clear this was instead intended to read “application interfaces the electronic device with the endoscopic peripheral”. 
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 10-14, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9 and 17 of U.S. Patent No. 10,945,589 (henceforth ‘589). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
In regards to claim 1: 
Present Application
An endoscopic peripheral, comprising: a flexible cable connecting a first end and a second end of the endoscopic peripheral; the first end including at least a camera and one or more lights positioned at a tip of the first end, 
the tip is configured for insertion of at least a portion of the first end into a body of a patient; 
the second end of the flexible cable terminating in a connector configured to physical connect the endoscopic peripheral to an electronic device external to the body of the patient, 

the electronic device powers the camera and the one or more lights and displays content captured by the camera.
‘589 claim 1
An endoscopic peripheral, comprising: flexible cable a first end of the flexible cable, the first end including at least a camera and one or more lights enclosed by a tip at the first end, 

the tip is rounded for insertion of a portion of the first end into a body of a patient; 

a second end of the flexible cable terminating in a plug configured to physically connect the endoscopic peripheral to an electronic device including a display that is external to a body of a patient, 
the electronic device powers the camera and the one or more lights and displays content captured by the camera, …

Claim 1 is also anticipated by claim 12 of ‘589. 
In regards to claim 2: 
Present Application
…wherein the endoscopic peripheral complies with Universal Plug and Play (UPnP) standard when connecting to the electronic device.
‘589 claim 1
 …wherein the endoscopic peripheral is plug-and-play when connected to the electronic device, wherein the plug-and-play complies with the Universal Plug and Play (UPnP) standard


In regards to claim 3, the claim is anticipated by claims 2-3 of ‘589. 
In regards to claim 4: 
Present Application
…wherein the first end is rigid and 


encloses a portion of the camera and the one or more lights

all objects are rigid to some degree

‘589 claim 9
 …shielding surrounding the camera, one or more lights, and wiring within the endoscopic peripheral.


In regards to claim 8, the claim is anticipated by claim 6 of ‘589. 
In regards to claim 10, the claim is anticipated by claim 4 of ‘589. 
In regards to claim 11: 
Present Application
An endoscopic peripheral, comprising: a flexible cable connecting a first end and a second end of the endoscopic peripheral; the first end including at least a camera and one or more lights positioned at a tip of the first end, 
the tip is configured for insertion of at least a portion of the first end into a body of a patient; 

wherein at least a portion of the first end is rigid, 

the second end of the flexible cable terminating in a connector configured to physical connect the endoscopic peripheral to an electronic device external to the body of the patient, 



the electronic device powers the camera and the one or more lights and displays content captured by the camera.
‘589 claim 1
An endoscopic peripheral, comprising: flexible cable a first end of the flexible cable, the first end including at least a camera and one or more lights enclosed by a tip at the first end, 

the tip is rounded for insertion of a portion of the first end into a body of a patient; 


argument:  
all objects have some degree of rigidity

‘589 claim 1
a second end of the flexible cable terminating in a plug configured to physically connect the endoscopic peripheral to an electronic device including a display that is external to a body of a patient, 


the electronic device powers the camera and the one or more lights and displays content captured by the camera, …


In regards to claim 12, the claim is anticipated by claim 6 of ‘589.
In regards to claim 13, the claim is anticipated by claim 2 of ‘589.
In regards to claim 14:
Present Application
…wherein the endoscopic peripheral complies with Universal Plug and Play (UPnP) standard when connecting to the electronic device.
‘589 claim 1
 …wherein the endoscopic peripheral is plug-and-play when connected to the electronic device, wherein the plug-and-play complies with the Universal Plug and Play (UPnP) standard


In regards to claim 16:
Present Application
…wherein the first end is rigid and 


encloses a portion of the camera and the one or more lights

all objects are rigid to some degree

‘589 claim 9
 …shielding surrounding the camera, one or more lights, and wiring within the endoscopic peripheral.


In regards to claim 17, the claim is anticipated by claim 17 of ‘589. 
In regards to claim 20, the claim is anticipated by claim 4 of ‘589. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 1 and 11, the claims read “the second end of the flexible cable” [claim 1 line 6, claim 11, line 9]. There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that it is newly recited in the claims.  
	In regards to claims 1 and 11, the claims read “the electronic device powers the camera and the one or more lights and displays content captured by the camera” [claim 1, lines 8-9, claim 11, lines 11-12]. This could be interpreted to be a method step in device claims, rendering the claims unexaminable. Alternatively, this could be interpreted to refer to functions of the endoscopic peripheral, ie. that they are configured to be powered by the electronic device.  
	Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be correct. 
	In regards to claims 2-3, 9 and 12-15, the claims could be interpreted as having method steps in device claims, rendering the claims unexaminable. Alternatively, they could be interpreted to refer to functions of portions of the endoscopic peripheral or functionally claimed devices like the electronic device. Therefore, the claims are unclear. For the purposes of prosecution, the latter is held to be correct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PGPUB 2010/0095969) in view of Haviv (US PGPUB 2006/0183971).
In regards to claim 1, Schwartz discloses an endoscopic peripheral, comprising: 
a flexible cable [11, Figs.1-4] connecting a first end [12b, 112, Figs.1-4] and a second end [12 adjacent to 14, Fig.3a] of the endoscopic peripheral; 
the first end including at least a camera [“camera”, 28, Fig.4e, para.74, 87] and one or more lights [19, Fig.4e, para.72] positioned at a tip of the first end, 
the tip is configured for insertion of at least a portion of the first end into a body of a patient [Fig.1, para.69]; 
the second end of the flexible cable terminating in a connector [14, Figs.3a-b, para.70] configured to physical connect the endoscopic peripheral to an electronic device [20, Fig.1, para.69; note that the applicant has not positively claimed the electronic device] external to the body of the patient, 
wherein the electronic device displays content captured by the camera [23, Figs.1-2, para.73-74].
However, Schwartz does not positively disclose wherein the electronic device powers the camera and the one or more lights.
Schwartz further discloses that the electronic device comprises a power source [23D, Fig.6, para.78] and is electrically connected to the camera [para.22, 74]. 
Haviv teaches an analogous endoscopic peripheral [200, Fig.1], wherein a camera [251, Fig.4, para.41] and one or more lights [251, Fig.4, para.41] of the peripheral are powered [para.7, 38, 41] by a wireless device [100, Figs.1-3] connected to the peripheral. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz to have its camera and one or more lights powered by the electronic device. This would be done for the predictable results of powering the camera and lights. 
In regards to claim 4, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, wherein the first end is rigid [all objects have some degree of rigidity] and encloses a portion of the camera and the one or more lights [Schwartz: Fig.4e].
In regards to claim 5, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, wherein the first end is cylindrically shaped [Schwartz: Fig.4e].
In regards to claim 6, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, further comprising an extension for extending the length of the flexible cable [This limitation may be satisfied by any structure that exists in a lengthwise dimension in the flexible cable: Schwartz: any component of 11, Figs.1-4; Note that narrowing this limitation may result in drawing objections and 112 (a) rejections: see para.147 of the applicant’s disclosure.]. 
In regards to claim 9, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, wherein an application is downloaded to the electronic device for interfacing with the endoscopic peripheral [the electronic device is not positively claimed here; as such, such an electronic device could be used].
In regards to claim 10, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, wherein the flexible cable is configured to be bent or positioned and thereafter hold the position [Schwartz: portion 13, Fig.1, para.69; the flexible cable 11 could be bent and held in this fashion].
In regards to claim 11, Schwartz discloses an endoscopic peripheral, comprising: 
a flexible cable [11, Figs.1-4] connecting a first end [12b, 112, Figs.1-4] and a second end [12 adjacent to 14, Fig.3a] of the endoscopic peripheral; 
the first end including at least a camera [“camera”, 28, Fig.4e, para.74, 87] and one or more lights [19, Fig.4e, para.72] positioned at a tip of the first end, 
the tip is configured for insertion of at least a portion of the first end into a body of a patient [Fig.1, para.69], wherein at least a portion of the first end is rigid [all objects have some degree of rigidity];
the second end of the flexible cable terminating in a connector [14, Figs.3a-b, para.70] configured to physical connect the endoscopic peripheral to an electronic device [20, Fig.1, para.69; note that the applicant has not positively claimed the electronic device] external to the body of the patient, 
wherein the electronic device displays content captured by the camera [23, Figs.1-2, para.73-74].
However, Schwartz does not positively disclose wherein the electronic device powers the camera and the one or more lights.
Schwartz further discloses that the electronic device comprises a power source [23D, Fig.6, para.78] and is electrically connected to the camera [para.22, 74]. 
Haviv teaches an analogous endoscopic peripheral [200, Fig.1], wherein a camera [251, Fig.4, para.41] and one or more lights [251, Fig.4, para.41] of the peripheral are powered [para.7, 38, 41] by a wireless device [100, Figs.1-3] connected to the peripheral. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz to have its camera and one or more lights powered by the electronic device. This would be done for the predictable results of powering the camera and lights. 
In regards to claim 13, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, wherein the camera captures high-definition content [Schwartz: para.78; the applicant has not set forth a strict definition of the term “high definition”. As such, this content transmitted may be considered “high definition”, as it will have high definition relative to other putative content.].
In regards to claim 15, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, wherein an application interfaces the electronic device with the endoscopic peripheral [an electronic device with such an application could be used].
In regards to claim 16, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, wherein the first end is rigid [all objects have some degree of rigidity] and encloses a portion of the camera and the one or more lights [Schwartz: Fig.4e].
In regards to claim 20, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, wherein the flexible cable is configured to be bent or positioned and thereafter hold the position [Schwartz: portion 13, Fig.1, para.69; the flexible cable 11 could be bent and held in this fashion].
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PGPUB 2010/0095969) in view of Haviv (US PGPUB 2006/0183971) and Seifert et al. (USPN 6,652,452). 
In regards to claim 7, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, however does not positively teach a thermometer for measuring the temperature of the patient. 
Seifert teaches an endoscope [Fig.11] which may comprise both a thermometer [3-8, 14, Figs.6, 11, col.1 ll.33-36, col.7 ll.5-35] and a camera [col.8 ll.10-19]. 
Seifert teaches the thermometer is provided for the purpose of providing a temperature map of an observed item without having to move the endoscope [col.7 ll.42-48]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz in view of Haviv to have a thermometer in accordance with the teaching of Seifert. This would be done for the purpose taught above. 
In regards to claim 18, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, however does not positively teach a thermometer for measuring the temperature of the patient. 
Seifert teaches an endoscope [Fig.11] which may comprise both a thermometer [3-8, 14, Figs.6, 11, col.1 ll.33-36, col.7 ll.5-35] and a camera [col.8 ll.10-19]. 
Seifert teaches the thermometer is provided for the purpose of providing a temperature map of an observed item without having to move the endoscope [col.7 ll.42-48]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz in view of Haviv to have a thermometer in accordance with the teaching of Seifert. This would be done for the purpose taught above. 
Claims 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PGPUB 2010/0095969) in view of Haviv (US PGPUB 2006/0183971) and Shibata et al. (US PGPUB 2001/0041825). 
In regards to claim 8, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, however does not positively teach a memory for storing images or video captured by the camera.
Shibata teaches an endoscope system [Figs.1-3] comprising a memory [21e, Fig.3, para.58] connected to an endoscope camera [12c, Fig.2, para.45], the memory configured to store content captured by the endoscope camera for subsequent access [para.47, 57].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz in view of Haviv to have a memory
as taught by Shibata. This would be done for the result taught above [Note: the applicant has not set forth a limitation to prevent the memory from being part of the electronic device.].
In regards to claim 12, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, however does not positively teach a memory for storing images or video captured by the camera.
Shibata teaches an endoscope system [Figs.1-3] comprising a memory [21e, Fig.3, para.58] connected to an endoscope camera [12c, Fig.2, para.45], the memory configured to store content captured by the endoscope camera for subsequent access [para.47, 57].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz in view of Haviv to have a memory
as taught by Shibata. This would be done for the result taught above [Note: the applicant has not set forth a limitation to prevent the memory from being part of the electronic device.].
In regards to claim 19, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 11, however does not positively teach a processor for processing the content captured by the camera. 
Shibata teaches endoscope system [Figs.1-3] comprising a processor [14a, Fig.2, para.47] connected to an endoscope camera [12c, Fig.2, para.45], the image processor for processing content captured by the camera [para.47].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endoscopic peripheral taught by Schwartz in view of Haviv to have a processor as taught by Shibata. This would be done for the result taught above [Note: the applicant has not set forth a limitation to prevent the processor from being part of the electronic device.]. 



Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PGPUB 2010/0095969) in view of Haviv (US PGPUB 2006/0183971) and Miyayashiki (US PGPUB 2010/0315496).
In regards to claim 17, Schwartz in view of Haviv teaches the endoscopic peripheral of claim 1, however does not positively teach the peripheral further comprises: logic for streaming the content through one or more communications networks to one or more remote addresses or devices associated with the endoscopic peripheral.
Miyayashiki teaches an endoscope comprising a camera [7, Fig.1] that captures content, and logic [16, Fig.1] for streaming content captured by a camera of the endoscope through one or more communications networks to one or more remote addresses or devices [19, Fig.1] associated with the endoscope [para.24]. 
Miyayashiki teaches that this is done for the purpose of providing video from the endoscope to a computer connected to the communication network [para.24]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device taught by Schwartz in view of Haviv to have logic in accordance with the teachings of Miyayashiki. This would be done for the purpose taught above.  
Allowable Subject Matter
	Claims 2-3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
a flexible cable connecting a first end and a second end; 
the first end comprising at a tip thereof a camera and one or more lights, the first end configured for insertion into a body of a patient;  
the second end terminating in a connector configured to connect the endoscope to an electronic device external to the body of the patient, the camera and the one or more lights configured to be powered by the electronic device, the electronic device configured to display content captured by the camera; 
wherein the endoscope is configured to comply with UPnP standard when connecting to the electronic device. 
the electronic device powers the camera and the one or more lights and displays content captured by the camera.
Schwartz et al. (US PGPUB 2010/0095969) teaches the above except for the camera and lights being configured to be powered powered by the electronic device, and that the endoscope is configured to comply with UPnP standard when connecting to the electronic device.
Haviv et al. (US PGPUB 2010/0095969) teaches an analogous endoscope configured to be connected to an electronic device, where lights and camera of the endoscope are powered by the electronic device. 
Lym et al. (US PGPUB 2004/0133896) teaches a camera configured to comply with UPnP standard when connecting to electronic devices. 
In obvious combination, the above prior art teaches the above except for the endoscope being configured to comply with UPnP standard when connecting to the electronic device.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lym et al. (US PGPUB 2004/0133896)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795